Title: Abigail Adams to John Adams, 4 [December] 1796
From: Adams, Abigail
To: Adams, John


          
            my Dearest Friend
            Quincy Novbr [December] 4th 1796
          
          The Weather has been & held so uncommonly cold ever since you left Me, that I had no expectation of getting a line from you untill you reachd N york, but that line I have not yet received, and by this Time I presume you have reachd the city of Sedition, the Hot bed of France; I wrote you this Day week, and inclosed to you our Sons Letters. Genll Lincoln & mrs Lincoln Dined with Me yesterday on their return from Boston & left me the papers—centinal Mercury & Chronical. all of them are nearly filld With Adets Note, and concequently leave little Room for Speculation. an extract of a Letter in the Chronical from Virginna however, tells us that mr Jefferson will have an unanimous vote there. the Majority of the Federal Ticket is

given by the Same paper in Pensilvana, by which I presume they have lost hopes of an alteration. Adets Note does not create any great allarm here the Chronical as might be expected, shakes it over us as the rod in pickle, as an event to have been looked for, after the audacious treaty we had the assurence to make with great Britain. “Where is the American who does not behold the Salvation of America, included in the protection the French republick, but as if Heaven intended to chastise the measures of our Government in not considering that the cause of France and of America was one indivisible, a Temporary disaffection had taken place between the two republicks, which had now left us but one moment to reflect upon our conduct, and to decide whether we will declare in favour of Monarchy, or Republicanism
          The French Directory is the herald to anounce the Heavenly mission, and if we still adhere to our perfidious Friends the English, and disown our long experienced Friends the French, the concequences of our choice must rest on ourselves and Posterity;”
          This is pretty plainly acknowledging the Directory of France, the Directory of America.
          What American but must Spurn the Wretch who thus insults us?
          I cannot give You a satisfactory account of the opperations at Home. the Ground is so frozen that neither plowing or stone wall can go on. three Days Billing workd upon the Wall two in the Barn Yd with Vesey, since which Vesey has been in the woods. Billings employd some time in making part of a new wheel to the Waggon, and has been twice in the woods. the Rivers are frozen & the harbour below hangs Man Island. We are apprehensive of want of water for the cattle. Billings says when he cuts the Ice, the Stream Scarcly runs. no body so anxious as Billings. he comes for the News paper every Day & wants to know if I have heard. I laugh & tell him I am very easy.
          whilst I am writing the Philidelphia paper of the 25 is sent me with Miflins Proclamation declaring the Antifed Electors chosen. I repeat I feel very easy, and shall consider it as it respects myself & Partner a Mercifull escape from Danger tho I would not shrink from what I considerd an honorable, call to the Service of My Country. I need not urge it upon you to refuse the station in which I presume you will be placed let no intreatys prevail with you. if our Country, or a part of it, is become so corrupt as already to bend their necks to foreign influence in so ignominious a Manner, they are fit for the shackles which are prepairing for them.
          
          Let me hear soon from you I anticipate that your absence will be short from your / ever affectionate
          
            A Adams
          
        